Citation Nr: 0009830	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  98-00 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from May 1944 until May 
1946.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of December 1996 from the Philadelphia, Pennsylvania 
Regional Office (RO) which denied service connection for a 
knee disability.  This case was remanded by the Board in 
April 1999.  


FINDING OF FACT

The veteran's knee disability is not related to his military 
service; arthritis of the knees was not shown until years 
after his separation from service.


CONCLUSION OF LAW

A knee disorder was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 7105 (West 
1991); 38 C.F.R. §§  3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that, while attempting to retrieve a 
dummy torpedo during target exercises for submarines in 
service, a sudden shift in motion of the seagoing tug he was 
aboard caused his knee to be pinned against the gunwale and 
the torpedo cradle.  He contends that the injury was cleaned 
and bandaged by ship medical personnel, but that swelling 
lasted for weeks.  It is maintained that he continued to have 
problems with the knee, problems to which current knee 
symptomatology is attributable.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. §§ 3.303(a), 3.306 (1999).   For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may legitimately be questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303 (1999). 

Where a veteran served continuously for 90 days during a 
period of war or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service 
or aggravated by service.  38 C.F.R. §§ 3.303, 3.306 (1999).

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. 5107(a).  That is, 
he is found to have presented a claim which is plausible.  In 
a statement dated in July 1996, C. R. Steindel, M.D., opined 
that the veteran's current left knee condition, advanced 
degenerative arthritis, was due to an old injury he sustained 
during his time in the military.  The veteran, himself, is 
competent to attest to the circumstances of injury in 
service.  See Stadin v. Brown, 8 Vet. App. 280 (1995).  
Consequently, the Board finds that his claim is well 
grounded.


The veteran's service medical records do not document a knee 
injury.  Upon examination in May 1946 for discharge from 
active duty, the extremities were evaluated as normal.  The 
post-service record reflects that the appellant filed a claim 
in 1955 for a condition not pertinent to this appeal and did 
not indicate any continuing knee symptoms at that time.  He 
is shown to have submitted a claim for pension in June 1974 
citing eye disability and spinal degeneration, but no knee 
complaints were reported.  Upon VA examination in October 
1974, he indicated that he had been involved in an automobile 
accident in 1960 in which some ribs had been fractured.  The 
veteran indicated that he had some trouble with his neck, and 
radiological studies revealed advanced arthritic changes.  No 
knee complaints or findings were recorded on that occasion.

The post-service clinical record reflects that the appellant 
sustained multiple injuries in a motor vehicle accident in 
May 1975, including abrasions, contusions and lacerations, 
whiplash trauma to his neck and back, fractured ribs, 
cerebral and cranial trauma, and fracture dislocation of the 
right hip for which he subsequently underwent surgery.  In a 
report dated May 13, 1975, Dr. Steindel was shown to have 
conducted a comprehensive physical examination and noted that 
the left lower extremity appeared to be within normal limits.  
There were superficial abrasions noted over the anterior 
aspect of the right knee and proximal tibia.  The veteran 
underwent open reduction of a fracture/dislocation of the 
right acetabulum.

A claim for service connection for a knee disorder was 
received from the veteran in May 1996.  Subsequently 
associated with the claims folder were extensive private 
clinical records dating from 1975 indicating that he was seen 
by Dr. Steindel in February 1977 for complaints which 
included aching in both legs around the knees.  It was noted 
at that time that the knees appeared to be sound, but that 
mild crepitus was elicited on the left.  In August and 
September 1977, the veteran had pain in the left knee with 
tenderness along the medial collateral ligament which was 
treated with injections.  He subsequently sought periodic 
treatment for knee complaints.  In April 1982 the veteran 
reported pain and swelling of the left knee of two days' 

duration after "turning over his garden."  He was observed 
to have effusion which was aspirated.  In November 1983, he 
underwent arthroscopic surgery of the left knee for what was 
diagnosed as degenerative arthritis with a torn medial 
meniscus.  

VA outpatient clinic records dated in February 1996 indicate 
that the appellant sought medical treatment for a left knee 
replacement which had been advised by his private orthopedic 
surgeon.  It was recorded at that time that he rendered 
history of trauma to the knee due to an automobile accident 
in 1975. 

Dr. Steindel wrote in July 1996 that he had been treating the 
veteran for an arthritic problem involving the left knee 
dating back to February 1977.  It was his opinion that 
current advanced degenerative arthritis of that knee was due 
to an old injury sustained in service.  

In a report dated in October 1996, a VA physician in the 
orthopedic clinic noted that the appellant had presented for 
increasing pain and discomfort in his left knee since 1975 
when he was involved in a motor vehicle accident.  

Private clinical notes from Dominic Ruggiero, D. O, dated 
between 1993 and 1999 indicate that that veteran was followed 
for multiple complaints and disorders, including rheumatoid 
arthritis.  In April 1996, however, it was recorded that the 
veteran was having a lot of problems with his left knee since 
an injury during WWII.  A history was reported to the effect 
that the left knee had been crushed between a torpedo and the 
boat he was aboard, resulting in progressive pain since that 
time.  The veteran was noted to have presented in September 
1996 for routine examination of a painful left knee "since 
an injury that occurred during his Navy days."  It was felt 
that he needed a total knee replacement.  In December 1996, a 
history of Navy injury with subsequent degenerative arthritis 
of the left knee was again noted.  


A statement was received in August 1997 from a former service 
member who had served with the veteran.  He reported that he 
could not recall anything about a knee accident in service, 
but that he did remember that the veteran's duty assignment 
was retrieving torpedoes.  

Dr. Steindel wrote in November 1999 that "[u]nfortunately, I 
do not have any documentation that [the veteran's] knee 
problem began during the [s]ervice."  With respect to his 
previously stated opinion, Dr. Steindel indicated that the 
basis for his conclusion was the veteran's own statement.  
However, he reported that, even a relatively minor injury, 
which could have occurred while the veteran was in the 
military, could be expected to gradually lead to advanced 
degenerative arthritis over the years.  It was felt that, if 
there was a documented injury in the veteran's records, there 
would be a basis for finding current disability connected to 
service.

As the record described above indicates, knee disability was 
not diagnosed until the late 1970's.  This is more than 30 
years after the veteran's discharge from active duty.  The 
Board finds that the absence of clinical confirmation of knee 
disability for so many years significant.  Although the 
veteran has said that he injured his knee during service and 
experienced problems since that initial injury, the available 
record does not support this version of events.  Even when 
the veteran filed claims beginning almost 10 years after his 
separation from service, he did not report knee disability.  
It was not until after he was involved in automobile 
accidents that clinical confirmation of knee difficulties was 
obtained.  Additionally, although the veteran has indicated 
that he experienced continuous symptoms since service, the 
record does not support this contention.  As noted above, no 
knee problems were complained of by the veteran until many 
years after service.  Consequently, the Board finds that the 
evidence does not support a finding of continuity of symptoms 
since service.  

Dr. Steindel opined in July 1996 that left knee degenerative 
changes were related to injury sustained during military 
service.  Dr. Ruggiero has also related the veteran's history 
of painful knee symptoms since injury in service.  With 
respect to such 

observations, the Board notes that it is the province of 
trained health care providers to enter conclusions which 
require medical expertise, such as opinions as to diagnosis 
and causation.  Jones v. Brown, 7 Vet.App. 134, 137 (1994).  
However, Dr. Steindel does not report seeing the veteran 
until 1977.  His clinical records from that date do not show 
that such symptoms were attributable to any injury or 
incident of service.  As noted previously, there is no 
documentation of injury in service.  Therefore, while Dr. 
Steindel did indeed relate current left knee disability to 
claimed trauma in service, that opinion appears to have been 
rendered solely on the basis of medical history as reported 
by the veteran.  Dr. Steindel admitted as much in a 
subsequent clarifying statement to the RO dated in November 
1999.  It is also clear that Dr. Ruggiero's chronology of a 
painful knee since injury in the military is history as 
recounted solely by the veteran without medical opinion by 
Dr. Ruggiero.  An unenhanced report of history transcribed by 
a medical examiner does not constitute "competent medical 
evidence".  See LeShore v. Brown, 8 Vet.App. 406 (1995).  
Moreover, the record indicates that, when the appellant 
sought a total knee replacement from VA in February 1996, he 
indicated at that time that symptoms had begun after an 
automobile accident in 1975.  The Board finds this history to 
be more likely, especially given the absence of complaints or 
findings in the record prior to that time.  The Board finds 
the February 1996 history a more credible recitation of the 
sequence of events.  This is so in part because it was 
posited with a view toward obtaining treatment and before the 
veteran sought benefits that are associated with a grant of 
service connection.  This history was also consistent with 
the absence of any reported problem for many years after 
service, even when the veteran filed claims in 1955 and 1974.  
Therefore, the Board gives very little evidentiary weight to 
the veteran's history as noted by Dr. Steindel or to the 
conclusion that came from this history.  Also, without a 
showing of arthritis within a year of the veteran's 
separation from service, the veteran is not aided by the 
provisions of 38 C.F.R. §§ 3.307, 3.309.  In short, for the 
reasons stated, the Board finds that the preponderance of the 
evidence is against the claim.



ORDER

Service connection for a knee disorder is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

